DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a liquid crystal display device wherein the first memory circuit has a function of storing a charge corresponding to a first signal supplied from a first wiring, wherein the second memory circuit has a function of storing a charge corresponding to a second signal supplied from the first wiring, and wherein a voltage is applied to the liquid crystal element by supplying a third signal supplied from a second wiring to the other electrode of the first capacitor and supplying a fourth signal supplied from a third wiring to the other electrode of the second capacitor, in combination with all the other claim limitation; claim 7) a driving method of a liquid crystal display device wherein by supplying one electrode of the first capacitor with a reference voltage supplied from a second wiring and the other electrode of the first capacitor with a first signal supplied from a first wiring, a charge corresponding to the first signal is stored in the first memory circuit, wherein by supplying one electrode of the second capacitor with the reference voltage and the other electrode of the second capacitor with a second signal supplied from the first wiring, a charge corresponding to the second signal is stored in the second memory circuit, and wherein by supplying the one electrode of the first capacitor with a third signal and the one electrode of the second capacitor with a fourth signal supplied from a third wiring, a voltage is applied to one electrode of the liquid crystal element, in combination with all the other claim limitations; and claim 9) a liquid crystal display device wherein a voltage is applied to the liquid crystal element by supplying a third signal via a different wiring that the one supplying the first signal to the other electrode of the first capacitor and supplying a fourth signal to the other electrode of the second capacitor, in combination with all the other claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871